 

Exhibit 10.1

 

TRXADE GROUP, INC.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

HOWARD A. DOSS

 

This Agreement is made by and between TRXADE GROUP, INC., a Delaware corporation
(the “Company”), and Howard A. Doss (“Executive”) to be effective as of June 19,
2020 (the “Effective Date”). This Agreement amends and restated in its entirety
the prior consulting agreement executed on between Executive with the Company.
This agreement has no effect on prior stock option grants.

 

1. Duties and Scope of Employment.

 

(a) Position; Employment Commencement Date; Duties. Executive’s employment with
the Company pursuant to this Agreement is effective as of the Effective Date
(the “Employment Commencement Date”). On and after the Employment Commencement
Date, the Company shall employ the Executive as the Chief Financial Officer of
the Company. During the Employment Term (as defined in section 2 herein),
Executive shall render such business and professional services in the
performance of his duties as are consistent with Executive’s position within the
Company, and as shall reasonably be assigned to him by the Board.

 

(b) Obligations. During the Employment Term, Executive shall devote a sufficient
amount of his business efforts and time to the Company to perform his role as
Chief Financial Officer. Company agrees that during the Employment Term,
Executive may actively engage in other employment, occupations and/or consulting
activities for direct or indirect remuneration, (such as with STARadio Corp.
where Executive retains an Active investment and acts as President and Operating
Officer), and that Executive may do so without the prior approval of the Board,
subject to the foregoing restrictions and the restrictions under in Section 7
hereof.

 

2. Employment Term. It is intended that the employment arrangement contemplated
by this Agreement shall be “at will,” meaning that either the Executive or the
Company shall be entitled to terminate the Executive’s Employment at any time
and for any reason, with or without cause “Employment Term”). Any contrary
representations that may have been made to the Executive shall be superseded by
this Agreement. Any termination of the Employment Term by either party shall
require thirty (30) days prior written notice to the other party. This Agreement
shall constitute the full and complete agreement between the Executive and the
Company on the “at will” nature of the Executive’s Employment, which may only be
changed in an express written agreement signed by the Executive and a duly
authorized officer of the Company. In the event that Executive’s employment with
the Company terminates prior to the expiration of the Employment Term for any
reason, the parties agree that Executive shall be entitled to receive only those
benefits that are expressly provided by this Agreement in such circumstances.

 

3. Employee Benefits. During the Employment Term, Executive shall be eligible to
participate in the employee and fringe benefit plans maintained by the Company
that are applicable to other senior management to the full extent provided for
under those plans for the position held by the Executive.

 

1

 

 

4. Paid Time Off. Executive is permitted unlimited discretionary paid time off
for vacation and personal leave, (i) provided that this does not negatively
impact Executive’s duties to Company (contemplated in Section 1 of this
Agreement) in a material manner, and (ii) subject to limitations for short and
long-term disability. Executive shall not accrue any paid time off and no such
paid time off shall be paid/owed to Executive at the time of
termination—regardless of the circumstances of Executive’s termination of
employment.

 

5. Expenses. While Executive is employed during the Employment Term, the Company
will reimburse Executive for reasonable travel, entertainment or other expenses
incurred by Executive in the furtherance of or in connection with the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time.

 

6. Compensation.

 

(a) Base Salary. While employed by the Company, the Company shall pay the
Executive as compensation for his services a base salary at the annualized rate
of not less than One Hundred Twenty Thousand ($120,000) per year (the “Base
Salary”). Such salary may be increased from time to time at the sole discretion
of the Board of Directors and shall be paid periodically in accordance with
normal Company payroll practices and subject to required withholding.

 

(b) Bonus. Executive shall be entitled to receive, within 90 days after the end
of the fiscal year, an annual bonus (the “Bonus”) based upon Executive’s
performance and the Company’s attainment of objectives established by the Board
of Directors or a Compensation Committee of the Board, at the Board’s sole and
absolute discretion.

 

7. Noncompetition.

 

(a) Executive and the Company agree that due to the nature of Executive’s
association with the Company, Executive has confidential and proprietary
information relating to the Business and operations of the Company. Executive
acknowledges that such information is of extreme importance to the Business of
the Company and that disclosure of such confidential information to others, or
the unauthorized use of such information by others, would cause substantial loss
and harm to the Company.

 

(b) Executive and the Company further agree that the market for the Business is
intensely competitive and that the Company engages in the Business throughout
the United States.

 

(c) During the period which shall commence at the voluntary termination of
Executive’s employment for any reason and continuing for twelve (12) months
thereafter (the “Restricted Period”), Executive shall not, anywhere in the
Business Area (as defined below), directly or indirectly (including without
limitation, through any Affiliate (as defined below) of Executive), own, manage,
operate, control or otherwise engage or participate in, or be connected as an
owner, partner, principal, creditor, salesman, guarantor, advisor, member of the
board of directors of, employee of or consultant of any Competitor (as defined
below).

 

(d) Notwithstanding the foregoing provisions of Section 7(c) and the
restrictions set forth therein, Executive may own securities in any of the
Competitors that is publicly held corporation, but only to the extent that
Executive does not own, of record or beneficially, more than 1% (one percent) of
the outstanding beneficial ownership of any such Competitor.

 

2

 

 

(e) “Competitor” as used herein, means any entity or person that is competing
with the Business in the Business Area. Competing with the Business includes,
without limitation, directly or indirectly owning and or working in any capacity
for a company in the pharmaceutical industry.

 

(f) “Business Area” as used herein, means the United States of America.

 

(g) “Affiliate” as used herein, means, with respect to any person or entity, any
person or entity directly or indirectly controlling, controlled by or under
direct or indirect common control with such other person or entity.

 

8. Nonsolicitation of Employees. During the Restricted Period, Executive shall
not, without the prior written consent of the Company, directly or indirectly
encourage, solicit, request, cause, induce or attempt to induce any person who
is at the time an employee of or a consultant of the Company to leave the employ
of or terminate such person’s relationship with the Company. This Section 8
shall not prohibit general advertising conducted by Executive in the ordinary
course of Executive’s business which is not specifically directed at employees
or consultants of the Company.

 

9. Nonsolicitation of Customers. During the Restricted Period, Executive shall
not, directly or indirectly, (i) solicit, induce or attempt to induce any
customer, pharmacy, pharmaceutical provider or supplier, wholesaler, or vendors,
to cease doing business in whole or in part with the Company with respect to the
Business; (ii) attempt to limit or interfere with any business agreement or
relationship existing between the Company and/or its Affiliates with any third
party; or (iii) disparage the business reputation the Company (or their
management team) or take any actions that are harmful the Company’s goodwill
with their customers, pharmacy, pharmaceutical provider or supplier or
wholesaler, vendors, employees, the media or the public. Notwithstanding the
foregoing, general advertising conducted by Executive in the ordinary course of
Executive’s business which is not specifically directed at the Company, its
Affiliates, customers, pharmacies, suppliers, or contractors shall not be deemed
to violate clauses (i) or (ii) above of this Section 9.

 

10. Injunctive Relief. The parties agree that the remedy at law for any breach
of Sections 7, 8 and 9 of this Agreement is and will be inadequate, and in the
event of a breach or threatened breach by Executive of the provisions of
Sections 7, 8 and 9 of this Agreement, the Company shall be entitled to seek an
injunction restraining Founder from the conduct which would constitute a breach
of this Agreement. Nothing herein contained shall be construed as prohibiting
the Company from pursuing any other remedies available to it or them for such
breach or threatened breach, including, without limitation, the recovery of
damages from Executive.

 

11. Reasonableness and Enforceability of Covenants.

 

(a) The parties expressly agree that the character, duration and geographical
scope of this Agreement are reasonable in light of the circumstances as they
exist on the date upon which this Agreement has been executed.

 

(b) If any court of competent jurisdiction determines that any of the covenants
and agreements contained herein, or any part thereof, is unenforceable because
of the character, duration or geographic scope of such provision, such court
shall have the power to reduce the duration or scope of such provision, as the
case may be, and, in its reduced form, such provision shall then be enforceable
to the maximum extent permitted by applicable law.

 

3

 

 

12. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company. Any such successor
of the Company shall be deemed substituted for the Company under the terms of
this Agreement for all purposes. As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, acquisitions or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.

 

13. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (i) delivered
personally or by facsimile, (ii) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice or at the last residential address known by the Company.

 

14. At Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement. Executive agrees to enter into the Company’s At Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement (the “CIIA Agreement”) attached hereto as Exhibit A, upon commencing
employment hereunder.

 

15. Entire Agreement. This Agreement and the CIIA Agreement supersedes the prior
consulting agreement the Executive had with the Company. All other prior
agreements Executive’s has with the Company, such as prior stock option
agreements, remain in full force and effect.

 

16. No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Chairman
of the Board (or in the event that Executive is Chairman, then a duly authorized
representative of the majority of the members of the Board).

 

17. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.

 

18. Governing Law. This Agreement shall be governed by the laws of the State of
Florida without reference to rules relating to conflict of law.

 

19. Arbitration. See: Exhibit A: At Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement

 

[signature page follows]

 

4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of June 19,
2020:

 

TRXADE GROUP, INC.            /s/ Suren Ajjarapu   06/25/2020  Suren Ajjarapu,
CEO           EXECUTIVE            /s/ Howard A. Doss   6-19-2020 Howard A. Doss
   

 

[Signature page to Executive Employment Agreement, dated June 19, 2020]

 

5

 

 

EXHIBIT A

 

AT WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT
AND ARBITRATION AGREEMENT

 

As a condition of my employment with Trxade Group, Inc. , a Delaware
corporation, and/or any of its subsidiaries, affiliates, partners, successors or
assigns (together the “Company”), and in consideration of my employment with the
Company, ten dollars ($10) and other good and valuable consideration, which I
confirm receipt and sufficiency of, and my receipt of the compensation now and
hereafter paid to me by the Company, I (the “Employee”) agree to the following:

 

1. At-Will Employment.

 

I understand and acknowledge that, notwithstanding the terms of any employment
agreement or understanding between myself and the Company, my employment with
the Company constitutes “at-will” employment. I also understand that any
representation to the contrary is unauthorized and not valid unless obtained in
writing and signed by an authorized corporate representative of the Company. I
acknowledge that this employment relationship may be terminated at any time,
with or without good cause or for any or no cause, at the option either of the
Company or myself, with or without notice, pursuant to where applicable, the
terms and provisions of any employment agreement or understanding between myself
and the Company.

 

2. Confidential Information.

 

A. Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of the Company, any Confidential
Information of the Company, except under a non-disclosure agreement duly
authorized and executed by the Company. I understand that “Confidential
Information” means any non-public information that relates to the actual or
anticipated business or research and development of the Company, technical data,
trade secrets or know-how, including, but not limited to, research, product
plans or other information regarding the Company’s products or services and
markets therefor, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my employment), software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information. I
further understand that Confidential Information does not include any of the
foregoing items which have become publicly known and made generally available
through no wrongful act of mine or of others who were under confidentiality
obligations as to the item or items involved or improvements or new versions
thereof.

 

B. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity.

 

6

 

 

C. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

 

3. Inventions.

 

A. Inventions Retained and Licensed. I have attached hereto, as Exhibit 1, a
list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as “Prior Inventions”), which belong
to me, which relate to the Company’s proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions. If in the
course of my employment with the Company, I incorporate into a Company product,
process or service a Prior Invention owned by me or in which I have an interest,
I hereby grant to the Company a nonexclusive, royalty-free, fully paid-up,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or service, and to practice any method related thereto.

 

B. Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the entire period of time I am in the employ of the Company
(whether before or after the execution of this Agreement) related to the
business of the Company (collectively referred to as “Inventions”). I further
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of and during the period of my
employment with the Company (whether before or after the execution of this
Agreement) and which are protectible by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act. Employee understands
that this means that the Company will have the right to undertake any of the
actions set forth in Section 106 of the United States Copyright Act (17 U.S.C. §
106) with respect to such copyrightable works prepared by Employee within the
scope of Employee’s employment. Employee understands that this includes, without
limitation, the right to sell, license, use, reproduce and have reproduced,
create derivative works of, distribute, display, transmit and otherwise
commercially exploit such copyrightable works by all means without further
compensating the Employee. I understand and agree that the decision whether or
not to commercialize or market any invention developed by me solely or jointly
with others is within the Company’s sole discretion and for the Company’s sole
benefit and that no royalty will be due to me as a result of the Company’s
efforts to commercialize or market any such invention.

 

7

 

 

C. Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, Employee hereby irrevocably transfers and assigns to
the Company: (i) all worldwide patents, patent applications, copyrights, mask
works, trade secrets and other intellectual property rights in any Assigned
Inventions; and (ii) any and all “Moral Rights” (as defined below) that Employee
may have in or with respect to any Inventions. Employee also hereby forever
waives and agrees never to assert any and all Moral Rights Employee may have in
or with respect to any Inventions, even after termination of Employee’s work on
behalf of the Company. “Moral Rights” means any rights to claim authorship of
any Inventions, to object to or prevent the modification of any Inventions, or
to withdraw from circulation or control the publication or distribution of any
Inventions, and any similar right, existing under judicial or statutory law of
any country in the world, or under any treaty, regardless of whether or not such
right is denominated or generally referred to as a “moral right”.

 

D. Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

 

E. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

F. Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and on my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

 

8

 

 

4. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation or consulting
directly related to the business in which the Company is now involved or becomes
involved during the term of my employment, nor will I engage in any other
activities that conflict with my obligations to the Company.

 

5. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to Section 3.E. In the event of the termination of my employment, I
agree to sign and deliver the “Termination Certification” attached hereto as
Exhibit 2.

 

6. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.

 

7. Solicitation of Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether with or without cause, I will not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
to leave their employment or the Company’s customers to remove or reduce their
business with the Company, or take away such employees or customers, or attempt
to solicit, induce, recruit, encourage or take away employees or customers of
the Company, either for myself or for any other person or entity.

 

8. Conflict of Interest Guidelines. I agree to diligently adhere to the Conflict
of Interest Guidelines attached as Exhibit 3 hereto.

 

9. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.

 

10. Arbitration and Equitable Relief.

 

A. Arbitration. In consideration of my employment with the Company, its promise
to arbitrate all employment-related disputes and my receipt of the compensation,
pay raises and other benefits paid to me by the Company, at present and in the
future, I agree that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, stockholder or
benefit plan of the Company in their capacity as such or otherwise) arising out
of, relating to, or resulting from my employment with the Company or the
termination of my employment with the Company, including any breach of this
Agreement, will be subject to binding arbitration, to the fullest extent
permitted by law. Disputes which I agree to arbitrate, and thereby agree to
waive any right to a trial by jury, include any statutory claims under state or
federal law, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, claims of harassment, discrimination or wrongful termination and any
statutory claims. I further understand that this agreement to arbitrate also
applies to any disputes that the Company may have with me.

 

9

 

 

B. Procedure. I agree that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that the neutral arbitrator will be selected
in a manner consistent with its national rules for the resolution of employment
disputes. I agree that the arbitrator will have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. I also agree that the arbitrator will have the power to
award any remedies, including attorneys’ fees and costs, available under
applicable law. I understand the Company will pay for any administrative or
hearing fees charged by the arbitrator or AAA except that I will pay the first
$200.00 of any filing fees associated with any arbitration I initiate. I agree
that the arbitrator will administer and conduct any arbitration in a manner
consistent with AAA’s national rules, to the extent that the AAA’s national
rules for the resolution of employment disputes do not conflict with applicable
law. I agree that the decision of the arbitrator will be in writing. Any
procedure for remedying disputes as set forth in any employment agreement or
understanding between myself and the Company shall supersede and take precedence
over the Procedure set forth in this Section 10.B.

 

C. Remedy. Except as provided by law and this Agreement (or provided for in any
employment agreement or understanding between myself and the Company),
arbitration will be the sole, exclusive and final remedy for any dispute between
me and the Company. Accordingly, except as provided for by law and this
Agreement, neither I nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful Company policy, and the arbitrator will not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

 

D. Availability of Injunctive Relief. In addition to any right under applicable
law that the Company or I may have to petition a court of competent jurisdiction
for provisional relief, I agree that any party may also petition the arbitrator
for provisional injunctive relief where either party alleges or claims a
violation of the employment, confidential information, invention assignment
agreement between me and the Company or any other agreement regarding trade
secrets, confidential information, or non-solicitation. I understand that any
breach or threatened breach of such an agreement will cause irreparable injury
and that money damages will not provide an adequate remedy therefor and both
parties hereby consent to the issuance of an injunction. In the event either
party seeks injunctive relief, the prevailing party will be entitled to recover
reasonable costs and attorneys’ fees.

 

E. Administrative Relief. I understand that this Agreement does not prohibit me
from pursuing an administrative claim with a local, state or federal
administrative body. This Agreement does, however, preclude me from pursuing
court action regarding any such claim.

 

10

 

 

F. Voluntary Nature of Agreement. I acknowledge and agree that I am executing
this Agreement voluntarily and without any duress or undue influence by the
Company or anyone else. I further acknowledge and agree that I have carefully
read this Agreement and that I have asked any questions needed for me to
understand the terms, consequences and binding effect of this Agreement and
fully understand it, including that I AM WAIVING MY RIGHT TO A JURY TRIAL.
Finally, I agree that I have been provided an opportunity to seek the advice of
an attorney of my choice before signing this Agreement.

 

11. General Provisions.

 

A. Governing Law, Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Florida. I hereby expressly consent to the
personal jurisdiction of the state and federal courts located in Florida for any
lawsuit filed there against me by the Company arising from or relating to this
Agreement.

 

B. Entire Agreement. This Agreement, along with my offer letter of employment
(if any), employment agreement or understanding, sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and supersedes all prior discussions or representations between us
including, but not limited to, any representations made during my interview(s)
or relocation negotiations, whether written or oral. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by an authorized officer of the
Company (other than me) and me. Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.
This Agreement prevails and supersedes in the event there is any inconsistency
between this Agreement and any other offer letter, unless the offer letter
expressly provides otherwise. The terms of this Agreement shall supersede and
amend, effective as of the date hereof, any prior At Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement entered
into by the Employee in favor of the Company, provided that such prior At Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement shall continue to bind the Employee and be enforceable by the Company
against the Employee for all actions, events, occurrences and other matters
between the date hereof through the date of this Agreement below. The terms of
any employment agreement or understanding between myself and the Company shall
prevail and supersede, where and to the extent applicable, in the event there is
any inconsistency between this Agreement and such employment agreement or
understanding, unless the employment agreement or understanding expressly
provides otherwise.

 

C. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

 

D. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

Date: 6-19-2020   /s/ Howard A. Doss       Signature               Howard A.
Doss       Name of Employee (typed or printed)

 

11

 

 

EXHIBIT 1

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

 



Title   Date   Identifying Number or Brief Description          



 

NONE ____ No inventions or improvements     _________ Additional Sheets Attached

 

Signature of Employee: /s/ Howard A. Doss  

 

Print Name of Employee: Howard A. Doss

 

Date: 6-19-2020           

 

12

 

 

EXHIBIT 2

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Trxade Group, Inc., a Delaware limited liability company,
and/or its subsidiaries, affiliates, partners, predecessors, successors or
assigns (together, the “Company”).

 

I further certify that I have complied with all the terms of the Company’s At
Will Employment, Confidential Information, Invention Assignment and Arbitration
Agreement signed by me, including the reporting of any inventions and original
works of authorship (as defined therein), conceived or made by me (solely or
jointly with others) covered by that agreement.

 

I further agree that, in compliance with the At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, I will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.

 

I agree that for a period of twelve (12) months immediately following the
termination of my relationship with the Company for any reason, whether with or
without cause, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees to leave their employment or
customers to remove or reduce their business with, or take away such employees
or customers, or attempt to solicit, induce, recruit, encourage or take away
employees or customers of the Company, either for myself or for any other person
or entity.

 

Date:                   DO NOT SIGN AT THIS TIME       (Employee’s Signature)  
            Howard A. Doss       (Type/Print Employee’s Name)

 

13

 

 

EXHIBIT 3

 

CONFLICT OF INTEREST GUIDELINES

 

It is the policy of Trxade Group, Inc., a Delaware limited liability company
(the “Company”) to conduct its affairs in strict compliance with the letter and
spirit of the law and to adhere to the highest principles of business ethics.
Accordingly, all officers, employees and independent contractors must avoid
activities which are in conflict, or give the appearance of being in conflict,
with these principles and with the interests of the Company. The following are
potentially compromising situations which must be avoided. Any exceptions must
be reported to an authorized officer of the Company (other than me) and written
approval for continuation must be obtained.

 

1. Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended. (The At Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement elaborates on this principle and is
binding).

 

2. Accepting or offering substantial gifts, excessive entertainment, favors or
payments which may be deemed to constitute undue influence or otherwise be
improper or embarrassing to the Company.

 

3. Participating in civic or professional organizations that might involve
divulging confidential information of the Company.

 

4. Initiating or approving personnel actions affecting reward or punishment of
employees or applicants where there is a family relationship or is or appears to
be a personal or social involvement.

 

5. Initiating or approving any form of personal or social harassment of
employees.

 

6. Investing or holding outside directorship in suppliers, customers, or
competing companies, including financial speculations, where such investment or
directorship might influence in any manner a decision or course of action of the
Company.

 

7. Borrowing from or lending to employees, customers or suppliers.

 

8. Acquiring real estate of interest to the Company without the approval of the
Board.

 

9. Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former or concurrent employer or other person or entity
with whom obligations of confidentiality exist.

 

10. Unlawfully discussing prices, costs, customers, sales or markets with
competing companies or their employees.

 

11. Making any unlawful agreement with distributors with respect to prices.

 

12. Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.

 

13. Engaging in any conduct which is not in the best interest of the Company.

 

Each officer, employee and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.

 

14

